Title: [Wednesday Feb. 28. 1776.]
From: Adams, John
To: 


      Wednesday Feb. 28. 1776. The Committee to whom the Letters from General Lee &c. were referred brought in their report. Resolved that the Consideration of it be postponed till tomorrow.
      Mr. William Whipple from New Hampshire appeared: an excellent Member and a valuable Addition to our Phalanx.
      A Letter of the 14th. from General Washington, inclosing a Letter from Lord Drummond to General Robinson, and sundry other Papers were read. Agreable to the order of the day, the Congress resolved itself into a Committee of the whole, to take into consideration the Letter from General Washington of the 9th. instant and the Trade of the Colonies after the first of March. After some time Mr. Ward reported that the Committee not having come to a conclusion desired leave to sit again. Granted. Resolved That this Congress will, tomorrow, resolve itself into a Committee of the whole to take into farther con­sideration, the Letter from General Washington and the Trade of the Colonies.
      The very short Sketch, which is here traced, is enough to show that Postponement was the Object of our Antagonists, and the Journals for these days will shew the frivolus importance of the Business transacted in them, in comparison of the great Concerns which were before the Committees of the whole House. There was however still a Majority of Members who were either determined against all Measures preparatory to Independence, or yet too timorous and wavering to venture on any decisive Steps. We therefore could do nothing but keep our Eyes fixed on the great Objects of free Trade, new Governments and Independence of the United States: and seize every Opening Opportunity of advancing Step by Step in our progress. Our Opponents were not less vigilant in seizing on every excuse for delay. The Letter from Lord Drummond, which seemed to derive Importance from the transmission of it, by General Washington, was a fine Engine to play cold Water on the fire of Independence. They set it in Operation with great Zeal and Activity. It was indeed a very airy Phantom, and ought not to have been sent Us by the General who should only have referred Lord Drummond to Congress. But there were about head Quarters some who were as weak and wavering as our Members and the General himself had chosen for his private confidential Correspondent a Member from Virginia, Harrison, who was still counted among the cold Party. This was an indolent, luxurious, heavy Gentleman, of no Use in Congress or Committees, but a great Embarrassment to both. He was represented to be a kind of Nexus utriusque Mundi, a corner Stone in which the two Walls of Party met in Virginia. He was descended from one of the most ancient, wealthy and respectable Families in the ancient dominion, and seemed to be set up in Opposition to Mr. Richard Henry Lee. Jealousies and divisions appeared among the Delegates of no State more remarkably, than among those of Virginia. Mr. Wythe told me, that Thomas Lee the elder Brother of Richard Henry was the delight of the Eyes of Virginia and by far the most popular Man they had. But Richard Henry was not. I asked the reason, for Mr. Lee appeared a Schollar, a Gentleman, a Man of uncommon Eloquence, and an agreable Man. Mr. Wythe said this was all true but Mr. Lee had when he was very young and when he first came into the House of Burgesses moved and urged on an Inquiry into the State of the Treasury which was found deficient in a large Sum, which had been lent by the Treasurer to many of the most influential Families of the Country, who found themselves exposed, and had never forgiven Mr. Lee. This he said had made him so many Enemies, that he never had recovered his Reputation, but was still heartily hated by great Numbers. These feelings among the Virginia Delegates, were a great Injury to Us. Mr. Samuel Adams and myself were very intimate with Mr. Lee, and he agreed perfectly with Us in the great System of our Policy, and by his means We kept a Majority of the Delegates of Virginia with Us, but Harrison, Pendleton and some others, shewed their Jealousy of this Intimacy plainly enough, at times. Harrison consequently courted Mr. Hancock and some others of our Colleagues: but We had now a Majority, and gave ourselves no trouble about their little Intrigues. This is all necessary to shew the Operation of Lord Drummonds communication. I have forgotten the particulars: but He pretended to have had conversation with Lord North, talked warmly of Lord Norths good Will and desire of Reconciliation: but had no Authority to shew and no distinct proposition to make. In short it was so flimsy a veil, that the purblind might see through it. But yet it was made instrumental of much delay and Amusement to numbers.
     